        Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.1 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

MICHIGAN LABORERS’ HEALTH CARE
FUND,   TRUSTEES     OF;   MICHIGAN                   Case No.
LABORERS’ PENSION FUND, TRUSTEES
OF; MICHIGAN LABORERS’ VACATION                       Hon.
FUND,   TRUSTEES     OF;   MICHIGAN
LABORERS’        TRAINING       AND
APPRENTICESHIP FUND, TRUSTEES OF;
MICHIGAN LABORERS’ ANNUITY FUND,
TRUSTEES OF; and MICHIGAN LABORERS’
EMPLOYERS’      COOPERATION     AND
EDUCATION TRUST FUND, TRUSTEES OF,

                          Plaintiffs,

v.

SNOWDEN, INC., a Michigan corporation,


                          Defendant.


                                   COMPLAINT

      1.     This is an action brought by trustees of jointly-administered, multi-

employer benefit funds under Sections 502 and 515 of the Employee Retirement

Income Security Act (ERISA), 29 U.S.C. §§1132 and 1145 et. seq., and Section

301(a) of the Labor Management Relations Act (LMRA), 29 U.S.C. §185(a), to,

inter alia, collect delinquent benefit contributions, interest, liquidated damages and

late payment assessments from Defendant Snowden, Inc.
                                          1
       Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.2 Page 2 of 9




                         JURISDICTION AND VENUE

      2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1331, and Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section 502 of

ERISA, 29 U.S.C. §1132.

      3.    Venue is proper pursuant to 28 U.S.C. §1391(b) and ERISA §502(e)(2),

29 U.S.C. §1132(e)(2).

                                    PARTIES

      4.    Plaintiffs are trustees and fiduciaries of the Michigan Laborers’ Health

Care Fund, Michigan Laborers’ Pension Fund, Michigan Laborers’ Vacation Fund,

Michigan Laborers’ Training and Apprenticeship Fund, Michigan Laborers’

Annuity Fund and the Michigan Laborers’ Employers’ Cooperation and Education

Trust Fund (the “Funds”), which are jointly-administered, multi-employer benefit

funds. The Funds maintain their principal office and place of business in Lansing,

Michigan. The Funds receive benefit contributions from various employers pursuant

to the terms of collective bargaining agreements (CBAs).

      5.    Defendant Snowden, Inc. is a Michigan corporation with a mailing

address of P.O. Box 439, Escanaba, Michigan 49829 and a registered office address

of 3385 U.S. 2 & 41, Bark River, Michigan 49807. Snowden, Inc. is an employer

within the meaning of Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section
                                         2
       Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.3 Page 3 of 9




3(5) of ERISA, 29 U.S.C. §1002(5).

              DEFENDANT CONTRIBUTION OBLIGATIONS

      6.     Snowden Inc. became bound to the 2008-2013 and 2012-2023 CBAs

with the Michigan Laborers’ District Council. (Ex. 1, 2, and 3).

      7.     The CBAs set forth the wages, hours and other terms and conditions of

employment for Snowden, Inc.’s bargaining unit employees (BUEs).

      8.     The CBAs require Snowden, Inc. to make benefit contributions to the

Funds on behalf of the appropriate BUEs. Snowden, Inc. is required to remit benefit

contributions at the hourly rate established for each Fund, and for all hours of work

subject to the CBAs, performed by its employees.

      9.     Pursuant to the terms of the CBAs and related Trust Agreements and

Amendments, Snowden, Inc. must submit a Contribution Reporting Form (“CRF”)

for each month (the “work month”) showing the hours worked by its BUEs for the

work month and the benefit contributions owed to the Funds based on those hours.

The benefit contributions shown due in the CRF are due by the 15th day of the

following month.

      10.    Snowden, Inc. must also promptly furnish to the Funds all records

containing the classifications of its workers, the names and social security numbers

of its workers, the amount of wages paid to and hours worked by its workers, location
                                         3
        Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.4 Page 4 of 9




of work, and any other payroll records and information which may be required in

connection with the administration of the Funds and to ensure that the appropriate

benefit contributions and other amounts are recorded and collected.

         DEFENDANT’S VIOLATIONS OF ERISA AND THE CBAs

      11.    For the period from October 2012 to September 2017, Snowden, Inc.

employed BUEs who were covered by the terms of the CBAs.

      12.     As a result of work performed by its BUEs from October 2012 to

September 2017, Snowden, Inc. owes $140,883.90 for unpaid benefit contributions

and assessments, interest, and costs, to the Funds.

Audit Period I

      13.    Pursuant to the CBAs, the Funds audited Snowden, Inc. to determine

contribution amounts owed from April 2012 through July 2016 (Audit Period I).

      14.    The audit resulted in Snowden, Inc. owing $147,771.95 for unpaid

benefit contributions and assessments, interest, and costs.

      15.   From September 2016 through February 2017, Snowden Inc. paid

$54,948.91, bringing the total Audit Period I amount owed to $92,823.04.

      16. Snowden Inc. owes $88,098.82, which excludes interest incurred before

October 2012, for unpaid benefit contributions and assessments, interest, and costs,

for Audit Period I.
                                          4
        Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.5 Page 5 of 9




Audit Period II

      17.    Pursuant to the terms of the CBAs, the Funds audited Snowden, Inc. to

determine contribution amounts owed from August 2016 through September 2017

(Audit Period II).

      18.    For Audit Period II, Snowden, Inc. owes $52,785.08 for unpaid benefit

contributions and assessments, interest, and costs.

Audit Periods I and II

      19.    Snowden Inc. owes $140,883.90 to the Funds for unpaid benefit

contributions and assessments, interest, and costs.

                                      COUNT I

       VIOLATION OF ERISA FOR FAILURE TO MAKE FRINGE
                BENEFIT CONTRIBUTIONS

      20.    Plaintiffs incorporate the allegations of preceding paragraphs by

reference.

      21.    Section 515 of ERISA provides:

                     Every employer who is obligated to make
                     contributions to a multi-employer plan under
                     the terms of the plan or under the terms of a
                     collectively bargained agreement shall, to the
                     extent not inconsistent with law, make such
                     contributions in accordance with the terms
                     and conditions of such plan or such
                     agreement.
                                           5
       Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.6 Page 6 of 9




      22.    Section 502 of ERISA provides a federal forum for enforcement of the

various duties imposed by ERISA. Section 502 expressly authorizes the recovery of

unpaid benefit contributions, interest, double interest or liquidated damages and

attorney’s fees and costs. Also, a suit may be brought to enjoin any act which

violates ERISA and to obtain other appropriate legal and equitable relief to redress

violations of ERISA and enforce the terms of the plan.

      23.    Snowden, Inc.’s failure to make contractually-required fringe benefit

contributions violates ERISA. 29 U.S.C. §§1132 and 1145.

      24.    The Funds are entitled to all remedies under ERISA, including a

judgment for unpaid benefit contributions, interest, double interest or liquidated

damages, attorney’s fees and costs and other legal and equitable relief.

      WHEREFORE, Plaintiffs request that this Court enter a judgment and order

against Defendant as follows:

      A.    Awarding the Funds the benefit contributions, interest, assessments, and

             audit costs found due in Audit Periods I and II;

      B.     Awarding attorney’s fees and costs to the Funds in connection with

             bringing and prosecuting this action; and

      C.     Granting the Funds all additional and/or other relief (including

                                          6
        Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.7 Page 7 of 9




             injunctive and equitable relief) which the Court deems just and proper.

                                     COUNT II

   BREACH OF THE CBAs FOR FAILURE TO MAKE FRINGE
              BENEFIT CONTRIBUTIONS

      25.    Plaintiffs incorporate the allegations set forth in preceding paragraphs

by reference.

      26.    Section 301(a) of the LMRA provides a federal forum to enforce labor

contracts, which include the contractual promises to submit to audits and to make

benefit contributions.

      27.    Snowden, Inc. has breached the CBAs and trust agreements and

collection policies incorporated into the CBAs by failing to pay benefit contributions

and other amounts owed to the Funds, the third-party beneficiaries of the CBAs.

      28.       As a third party beneficiary to the CBA, the Funds are entitled to

recover unpaid pension contributions, interest, double interest or liquidated

damages, and attorneys’ fees and costs.

      WHEREFORE, Plaintiffs request that this Court enter a judgment and order

against Defendant as follows:

      A.    Awarding the Funds the benefit contributions, interest, assessments, and

             audit costs found due in Audit Periods I and II;

                                          7
       Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.8 Page 8 of 9




     B.    Awarding attorney’s fees and costs to the Funds in connection with

           bringing and prosecuting this action; and

     C.     Granting the Funds all additional and/or other relief (including

           injunctive and equitable relief) which the Court deems just and proper.


                                    /s/Lauren E. Crummel
                                    Christopher P. Legghio (P27378)
                                    Megan B. Boelstler (P79125)
                                    Lauren E. Crummel (P73333)
                                    Attorneys for Plaintiffs
                                    306 South Washington Avenue, Suite 600
                                    Royal Oak, MI 48067-3837
                                    248.398.5900
                                    cpl@legghioisrael.com
                                    mbb@legghioisrael.com
                                    crummel@legghioisrael.com

                                    Attorneys for Plaintiffs
October 5, 2018




                                       8
    Case 2:18-cv-00176 ECF No. 1 filed 10/05/18 PageID.9 Page 9 of 9




                             EXHIBIT LIST

1. 2008-2013 “Agreement between Labor Relations Division of the Michigan
   Infrastructure & Transportation Association and the Laborers’ International
   Union of North America, AFL-CIO, Michigan Laborers’ District Council”.

2. 2012-2023 “Road Agreement between Labor Relations Division of the
   Michigan Infrastructure & Transportation Association and the Laborers’
   International Union of North America, AFL-CIO, Michigan Laborers’
   District Council”.

3. Snowden, Inc., Signature Pages.




                                     9
